Order modified in accordance with stipulation of the respondent in open court, by striking from the first ordering paragraph the words “ and all other records and papers of said corporation,” and as so modified affirmed, without costs on this appeal to either party. All concur, except Sears, P. J., and Lewis, J., who dissent and vote for reversal on the facts and denial of the motion as matter of discretion founded on the relator’s motives as a competitor. (Cf. Matter of Durr v. Paragon Trading Corp., 270 N. Y. 464; People ex rel. Giles v. Klauder-Weldon D. M. Co., 180 App. Div. 149; People ex rel. Lehman v. Consolidated Fire Alarm Co., 142 id. 753.) (The mandamus order directs defendant to permit an examination by relator of its books of account and other records of the corporation.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.